 

FILED

IN THE UNITED STATES DISTRICT COURT JUN = 3 2013
FOR THE DISTRICT OF MONTANA Clerk, Se
BILLINGS DIVISION BE linge
UNITED STATES OF AMERICA,
CR 18-101-BLG-SPW

Plaintiff,
VS. ORDER
JOE ROY MICHAEL,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Wednesday, July 10, 2019 at 10:30 a.m., is VACATED and reset to commence on
Thursday, July 18, 2019 at 2:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

att
DATED this a day of June, 2019.

U.S. DISTRICT JUDGE
